DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues regarding claims 4-5, 16-17 that the claims in question are not indefinite.  Remarks pp. 6-7.

This is not found persuasive because there are two separate structures including the same materials with different permeability.  It is unclear from the claimed subject matter how that result is achieved as Applicant has not recited the materials that make up the first and second plug that give them their inherent properties as being air permeable or not.
Applicant should direct the claimed subject matter towards what is present rather than what isn’t.  If, in the next round of prosecution, Applicant has not included the other materials that give their characteristics, and overcomes the applied rejection, Examiner reserves the right to maintain the rejections under 35 U.S.C. 112(b) and to invoke 35 U.S.C. 112(f) regarding the first and second plugs in accordance with the specification and/or to go/mail a First Office Action Final. 

Argument: Applicant argues that the Dube reference cannot anticipate the claimed subject matter because it never mentioned a capsule with nicotine.  Remarks pp. 7-8.

This is not found persuasive because nicotine is expressly taught in the Dube reference.  See [0099].

Argument: Applicant argues that the capsule is not between the two filer segments but within the first filter segment.  Remarks pp. 7-8.

This is not found persuasive because Applicant has not utilized the closed claim language and the shape of the tow is not captured by the claimed subject matter, therefore, the capsule may be at least partially surrounded by the first tow and between the first and second tow and still read on the claimed subject matter.  
That the first tow has a certain shape or not to partially or non-surround the capsule is not captured in the claimed subject matter.
Applicant should focus their efforts on directing the claims to the inventive concept.  
A capsule with nicotine inside of/between two filter segments is not novel.  
Even if Applicant were to claim the specific shape of the first and second plugs, that would still likely be found obvious due to outstanding case laws in view of Dube.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape/configuration.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant indicated that Examiner argues that Dube discloses an elongated consumable body with a first and second plug of material..

This is not found persuasive because Examiner does not argue anything; Examiners merely respond to arguments.

Argument: Applicant argues that there is airflow between the first and second filter segments in Dube where no airflow is recited as flowing between the first and second segments of filter plug in independent claim 1.  Remarks pp. 7.



Argument: Applicant argues that the capsule 220 of Dube is not between the two filter segments.  Remarks pp. 8.

This is not found persuasive because there is filter segment upstream and downstream of the capsule, therefore, some portion of the capsule is between the two filter segments.  The claimed subject matter does not read that there is, for example, (i) “a void between the two segments” and/or (ii) that the capsule is upstream and/or downstream the entire first or second filter segment, respectively.

Argument: Applicant argues that the capsule is much smaller than the wrapping material and does not appear to contact the elongated body.  Remarks pp. 8.

This is not found persuasive because the size of the capsule remains unclaimed in the current claim construction and contacts the elongated body (it is not suspended in air during non-smoking.  See also, Fig. 4, for an alternative embodiment in which the capsule 220 appears to touch the elongated body at a different stage of operation of the article.  Gravity pulls the capsule downward so that it is not suspended mid-air as Fig. 3 would indicate.

    PNG
    media_image1.png
    671
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    769
    530
    media_image2.png
    Greyscale


Argument:  Applicant argues that Dube does not disclose: a capsule containing particles of nicotine or a pharmaceutically acceptable salt thereof.  Remarks pp. 8-9.
This is not found persuasive because the Markush grouping allows for only one of the alternatives to be read on to anticipate/render obvious the entire claim.  See MPEP 2117 regarding the alternative Markush group options satisfying the claim.  Therefore, only nicotine 

Argument:  Applicant argues that the nicotine of [0098] refers to the nicotine, tar and carbon monoxide are a result from the smoking of the tobacco and not from the contents of the capsule.  Remarks pp. 9.

This is not found persuasive because that directly contradicts the teachings of the Dube reference; see [0099] which discloses nicotine.  Nicotine is not the product of a chemical reaction that occurs during heating/smoking but is necessarily present in the smoking article.  While the abstract indicates that the capsule includes triglycerides and flavoring agents. [0070] indicates that it may include a number of liquids.  [0073] indicates that it may be a tobacco material which would include nicotine.  [0077] indicates that the other capsule components may be included, as incorporated by reference.
Furthermore, amendment of claim 6 into claim 1, while overcoming the anticipation rejection in view of Dube, does not overcome the presented combination in view of Dube under 35 U.S.C. 103.

Argument:  Applicant argues that the combinations presented in the dependent claims under 35 U.S.C. 103 obviousness fail to remedy the deficiencies of Dube.  Remarks pp. 10-12.

This is not found persuasive because the combinations of Dube with the other references were not considered earlier in prosecution for the other claims rejected under 35 U.S.C. 103 obviousness (see claims 3, 15, 9-11, 14).


/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743